           Case 1:20-cv-04545-AT Document 5 Filed 06/23/20 Page 1 of 1


UNITED STATES DISTRICT COURT                                          USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                         DOCUMENT
JOSEPH EMMANUEL GIL SANCHEZ,                                          ELECTRONICALLY FILED
                                                                      DOC #:
                               Petitioner,                            DATE FILED: 6/23/2020 _

               -against-
                                                                             20 Civ. 4545 (AT)
THOMAS DECKER, in his official capacity as Director of
the New York Field Office of U.S. Immigration and Customs                       ORDER
Enforcement; and CHAD WOLF, in his official capacity as
Acting Secretary, U.S. Department of Homeland Security,

                         Respondents.
ANALISA TORRES, District Judge:

    Petitioner having filed an application for a temporary restraining order, ECF No. 3, it is
ORDERED that:

           1. By June 26, 2020, Respondents shall file their response; and
           2. By June 30, 2020, Petitioner shall file his reply, if any.

         It is further ORDERED that by June 24, 2020, Petitioner shall serve a copy of the petition,
application for a temporary restraining order, ECF Nos. 2–4, and this order on Respondents,
including by providing a copy of those documents to the United States Attorney’s Office for this
district. Service may be effected by reliable electronic means. By June 25, 2020, Petitioner shall
file proof of service to the docket.

       SO ORDERED.

Dated: June 23, 2020
       New York, New York
